
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30


FORM OF EMPLOYEE STOCK OPTION AGREEMENT

THE MACERICH COMPANY
EMPLOYEE STOCK OPTION AGREEMENT
2003 EQUITY INCENTIVE PLAN

Optionee:            

--------------------------------------------------------------------------------

    Award Date:            

--------------------------------------------------------------------------------

    Exercise Price per Share(1):            

--------------------------------------------------------------------------------

    Number of Shares(1):            

--------------------------------------------------------------------------------

    Expiration Date(2):            

--------------------------------------------------------------------------------

    NQSO or ISO(1):            

--------------------------------------------------------------------------------

    Vesting Schedule(1)(2):   [100% of the shares on the [third] anniversary of
the Award Date]    

--------------------------------------------------------------------------------

(1)Subject to adjustment under Section 6.2 of the Plan.

(2)Subject to early termination if the Optionee's employment terminates or in
certain other circumstances. See Sections 4 through 9 of this Agreement and
Sections 1.6, 2.6, 6.2, 6.3 and 6.4 of the Plan for exceptions and additional
details regarding possible adjustments, acceleration of vesting and/or early
termination of the Option.

        THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation
(the "Corporation"), THE MACERICH PARTNERSHIP, L.P., a Delaware limited
partnership (the "Operating Partnership"), and is granted pursuant to and
subject to The Macerich Company 2003 Equity Incentive Plan (the "Plan").
Capitalized terms used herein and not otherwise defined herein shall have the
meaning assigned by the Plan.

        If the Corporation has designated the Option as an ISO above, the
Corporation intends that the Option will be treated as an Incentive Stock Option
within the meaning of Section 422 of the Code (an "ISO") to the maximum extent
permissible under all of the ISO rules and restrictions. Any shares acquired
upon exercise of the Option without compliance with all applicable ISO rules
will be treated as acquired upon exercise of a Nonqualified Stock Option (a
"NQSO"). If the Corporation has designated the Option as a NQSO above, the
Company intends that the Option will be treated in its entirety as a NQSO and
not as an ISO.

        WHEREAS, pursuant to the Plan, the Corporation has granted to the
Optionee with reference to services rendered and to be rendered to the Company,
effective as of the Award Date, an Option upon the terms and conditions set
forth herein and in the Plan.

        NOW THEREFORE, in consideration of services rendered and to be rendered
prior to exercise by the Optionee and the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:

        1.    Exercisability of Option.    The Option shall vest and become
exercisable during its term [in percentage installments of] [for] the aggregate
number of shares of Common Stock of the Corporation in accordance with the
Vesting Schedule as set forth above and with and subject to the applicable
provisions of the Plan and this Agreement. The Option may be exercised only to
the extent the Option is exercisable and vested, and, subject to Section 1.8 of
the Plan, during the Optionee's lifetime, only by the Optionee. In no event may
the Optionee exercise the Option after the Expiration Date as provided above.

--------------------------------------------------------------------------------



        (a)    Cumulative Exercisability.    To the extent the Optionee does not
at the time of a particular exercise purchase all the shares that the Optionee
may then exercise, the Optionee has the right cumulatively thereafter to
purchase any of such shares not so purchased until the Option terminates or
expires.

        (b)    No Fractional Shares; Minimum Exercise.    Fractional share
interests shall be disregarded, but may be cumulated. No fewer than 100 shares
may be purchased at any one time, unless the number purchased is the total
number at the time exercisable under the Option.

        2.    Exercise of Option.    To the extent vested and exercisable, the
Option may be exercised by the delivery to the Corporation of a written exercise
notice stating the number of shares to be purchased pursuant to the Option
accompanied by payment of the aggregate Exercise Price of the shares to be
purchased and the payment or provision for any applicable employment or other
taxes or withholding for taxes thereon. Subject to Section 6.4 of the Plan, the
Option shall be deemed to be exercised upon receipt and approval by the
Corporation of such written exercise notice accompanied by the aggregate
Exercise Price and any other payments so required, as permitted pursuant to
Section 3.

        3.    Method of Payment of Option.    Payment of the aggregate Exercise
Price shall be by any of the following, or a combination thereof, at the
election of the Optionee:

        (a)   in cash or by electronic funds transfer, or by check payable to
the order of the Corporation, in the full amount of the purchase price of the
shares and the amount (if any) required to satisfy any applicable withholding
taxes; or

        (b)   by delivering a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Corporation the
amount of sales proceeds necessary to pay the aggregate Exercise Price and,
unless otherwise allowed by the Committee, any applicable tax withholding,
subject to compliance with applicable law and cashless exercise procedures
approved by the Corporation; or

        (c)   by delivery of shares of Common Stock that have been held by the
Optionee for at least six months, in accordance with Section 2.2(b) of the Plan,
subject to compliance with applicable law.

        Other payment methods may be permitted only if expressly authorized by
the Committee with respect to the Option or all options under and consistent
with the terms of the Plan.

        4.    Continuance of Employment Required.    Except as otherwise
provided in Section 6, the vesting schedule requires continued service through
each applicable vesting date as a condition to the vesting of the applicable
installment and rights and benefits under this Agreement. Partial service, even
if substantial, during any vesting period will not entitle the Optionee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or service as provided in
Section 5 or 8 below or under the Plan.

        5.    Effect of Termination of Employment on Exercise Period.    If the
Optionee's employment by either the Corporation or any subsidiary terminates,
the Option and all other rights and benefits under this Agreement terminate,
except that the Optionee may, at any time within the applicable period below
after the Severance Date, exercise the Option to the extent the Option was
exercisable on the Severance Date and has not otherwise expired or terminated:

        (a)   If the Optionee's employment terminates for any reason other than
Total Disability or death, Retirement or for Cause, the Optionee shall have
three months after the Severance Date to exercise the Option to the extent the
Option was exercisable on the Severance Date.

        (b)   If the Optionee's employment terminates as a result of Total
Disability or death, the Optionee (or the Optionee's Personal Representative or
Beneficiary, as the case may be) shall

2

--------------------------------------------------------------------------------






have 12 months after the Severance Date to exercise the Option to the extent the
Option was exercisable on the Severance Date.

        (c)   If the Optionee's employment terminates as a result of Retirement,
the Optionee (or the Optionee's Personal Representative or Beneficiary, as the
case may be) shall have 12 months after the Severance Date to exercise the
Option to the extent the Option was exercisable on the Severance Date (provided
that, with respect to an ISO, after three months the Option will no longer be
exercisable as an ISO) to the extent the Option was exercisable on the Severance
Date.

        (d)   If the Optionee's employment terminates for Cause, the Option
shall terminate as of the Severance Date.

Notwithstanding the foregoing exercise periods after the Severance Date, to the
extent the Option was otherwise an ISO, the Option will qualify as an ISO only
if it is exercised within the applicable exercise periods for ISOs and meets all
other requirements of the Code for ISOs; and, in the case of a Total Disability
that is not a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, only if the Option is exercised within three
months of the Severance Date. If the Option is not exercised within the
applicable exercise periods or does not meet such other requirements, the Option
will be rendered a NQSO.

        6.    Qualified Termination Upon or Following Change in Control
Event.    

        [Subject to Section 20,] If the Optionee upon or not later than
12 months following a Change in Control Event has a Qualified Termination (as
defined in Section 7.1(gg) of the Plan) or terminates his or her employment for
Good Reason, then any portion of the Option that has not previously vested shall
thereupon vest, subject to the provisions of Sections 6.2(a), 6.2(e), 6.4 and
6.5 of the Plan and Sections 7, 8 and 12 of this Agreement. As used in this
Agreement, the term "Good Reason" means a termination of employment by the
Optionee for any one or more of the following reasons, to the extent not
remedied by the Company within a reasonable period of time after receipt by the
Company of written notice from the Optionee specifying in reasonable detail such
occurrence, without the Optionee's written consent thereto: (1) an adverse and
significant change in the Optionee's position, duties, responsibilities or
status with the Company; (2) a change in the Optionee's principal office
location to a location farther away from the Optionee's home which is more than
30 miles from the Optionee's principal office; (3) the taking of any action by
the Company to eliminate benefit plans without providing substitutes therefor,
to materially reduce benefits thereunder or to substantially diminish the
aggregate value of the incentive awards or other fringe benefits; provided that
if neither a surviving entity nor its parent following a Change in Control Event
is a publicly-held company, the failure to provide stock-based benefits shall
not be deemed Good Reason if benefits of comparable value using recognized
valuation methodology are substituted therefor; and provided further that a
reduction or elimination in the aggregate of not more than 10% in aggregate
benefits in connection with across the board reductions or modifications
affecting persons similarly situated of comparable rank in the Company or a
combined organization shall not constitute Good Reason; (4) any reduction in the
Optionee's Base Salary; or (5) any material breach by the Company of any written
employment or management continuity agreement with the Optionee. For purposes of
the definition of "Good Reason," the term "Base Salary" means the annual base
rate of compensation payable as salary to the Optionee by the Company as of the
Optionee's date of termination, before deductions or voluntary deferrals
authorized by the Optionee or required by law to be withheld from the Optionee
by the Company, and salary excludes all other extra pay such as overtime,
pensions, severance payments, bonuses, stock incentives, living or other
allowances, and other benefits and perquisites.

        7.    Adjustments Upon Specified Events.    As provided in Section 6.2
of the Plan, upon the occurrence of certain events relating to or affecting the
Corporation's stock contemplated by Section 6.2 of the Plan, the Committee
shall, in such manner, to such extent (if any) and at such times as it deems
appropriate and equitable in the circumstances, make adjustments in the number,
amount

3

--------------------------------------------------------------------------------




and type of shares (or other securities or property) subject to the Option, the
Exercise Price and the securities deliverable upon exercise of the Option (or
any combination thereof) or provide for a cash payment or the assumption,
substitution or exchange of the Option or the shares or other securities subject
to the Option, based upon the distribution or consideration payable to
stockholders generally. All rights of the Optionee hereunder are subject to such
adjustments and other provisions of the Plan.

        8.    Possible Early Termination of Award.    As permitted by
Section 6.2(b) of the Plan, and without limiting the authority of the Committee
under other provisions of Section 6.2 of the Plan or Section 6 of this
Agreement, the Committee retains the right to terminate the Option, to the
extent it has not vested, upon a dissolution of the Corporation or a
reorganization event or transaction in which the Corporation does not survive
(or does not survive as a public company in respect of its outstanding common
stock). This Section 8 is not intended to prevent future vesting (including
provision for future vesting) if the Option (or a substituted award) remains
outstanding following a Change in Control Event.

        9.    Change in Subsidiary's Status; Leaves of Absence.    If the
Optionee is employed only by an entity that ceases to be a subsidiary, this
event is deemed for purposes of this Agreement to be a termination of the
Optionee's employment by the Company other than a termination for Cause, Total
Disability, Retirement or death of the Optionee. Absence from work caused by
military service, authorized sick leave or other leave approved in writing by
the Company or the Committee shall not be considered a termination of employment
by the Company for purposes of Section 5 only if reemployment upon the
expiration of such leave is required by contract or law, or such leave is for a
period of not more than 90 days.

        10.    Additional Provisions Applicable to ISOs.    

        (a)    ISO Value Limit.    If the aggregate fair market value of the
shares with respect to which ISOs (whether granted under the Option or
otherwise) first become exercisable by the Participant in any calendar year
exceeds $100,000, as measured on the applicable award dates, the limitations of
Section 2.3 of the Plan shall apply and to such extent the Option will be
rendered a NQSO.

        (b)    Notice of Sale.    The Participant agrees to notify the
Corporation of any sale or other disposition of any shares if such sale or
disposition of any shares occurs within two years after the Award Date or within
one year after the date of exercise of any Option intended as an ISO.

        (c)    Transferability.    In accordance with Section 1.8 of the Plan
and the Code, an ISO is not transferable by the Optionee other than by will or
the laws of descent and distribution, and is exercisable during the Optionee's
lifetime only by the Optionee.

        (d)    Tax Withholding.    If any portion of the Option is rendered a
NQSO in accordance with the terms hereof or applicable law, the Participant
shall pay or make provision for the payment of any applicable withholding and
employment taxes upon exercise of the Option.

        11.    Limitation on Exercise of Option.    The Optionee will not be
entitled to receive Common Stock upon exercise of the Option to the extent that
it will cause the Optionee to Beneficially or Constructively Own Equity Shares
in excess of the Ownership Limit. If the Optionee exercises any portion of this
Option which upon delivery of the Common Stock would cause the Optionee to
Beneficially or Constructively Own Equity Shares in excess of the Ownership
Limit, the Corporation has the right to deliver to the Optionee, in lieu of
Common Stock, a check or cash in the amount equal to the Fair Market Value of
the Common Stock otherwise deliverable on the date of exercise (minus any
amounts withheld pursuant to Section 6.5 of the Plan).

        12.    Limitations on Acceleration and Reduction in Benefits in Event of
Tax Limitations.    

        (a)    Limitation on Acceleration.    Notwithstanding anything contained
herein [(except as otherwise provided in Section 20 hereof)] or in the Plan or
any other agreement to the contrary, in

4

--------------------------------------------------------------------------------



no event shall the vesting of the Option be accelerated pursuant to Section 6.3
of the Plan or Section 6 hereof to the extent that the Corporation would be
denied a federal income tax deduction for such vesting because of Section 280G
of the Code and, in such circumstances, the Option will continue to vest in
accordance with and subject to the other provisions hereof.

        (b)    Reduction in Benefits.    If the Optionee would be entitled to
benefits, payments or coverage hereunder and under any other plan, program or
agreement which would constitute "parachute payments," then notwithstanding any
other provision hereof [(except as otherwise provided in Section 20 hereof)] or
of any other existing agreement to the contrary, the Optionee may by written
notice to the Secretary of the Corporation designate the order in which such
"parachute payments" shall be reduced or modified so that the Company is not
denied federal income tax deductions for any "parachute payments" because of
Section 280G of the Code.

        (c)    Determination of Limitations.    The term "parachute payments"
shall have the meaning set forth in and be determined in accordance with
Section 280G of the Code and regulations issued thereunder. All determinations
required by this Section 12, including without limitation the determination of
whether any benefit, payment or coverage would constitute a parachute payment,
the calculation of the value of any parachute payment and the determination of
the extent to which any parachute payment would be nondeductible for federal
income tax purposes because of Section 280G of the Code, shall be made by an
independent accounting firm (other than the Corporation's outside auditing firm)
having nationally recognized expertise in such matters selected by the
Committee. Any such determination by such accounting firm shall be binding on
the Corporation, its Subsidiaries and the Optionee.

        13.    Optionee not a Stockholder.    Neither the Optionee nor any other
person entitled to exercise the Option shall have any of the rights or
privileges of a stockholder of the Corporation as to any shares of Common Stock
until the issuance and delivery to him or her of a certificate evidencing the
shares registered in his or her name. No adjustment will be made for dividends
or other rights as a stockholder as to which the record date is prior to such
date of delivery.

        14.    No Guarantee of Continued Employment.    Nothing contained in
this Agreement or the Plan constitutes an employment or service commitment by
the Company, affects the Optionee's status as an employee at will who is subject
to termination without cause, confers upon the Optionee any right to remain
employed by the Company, interferes in any way with the right of the Company at
any time to terminate such employment, or affects the right of the Company to
increase or decrease the Optionee's other compensation or benefits. Nothing in
this Section 14, however, is intended to adversely affect any independent
contractual right of the Optionee without his or her consent thereto. Employment
for any period of time (including a substantial period of time) after the Award
Date will not entitle the Optionee to any proportionate vesting or avoid or
mitigate a termination of rights and benefits upon or following a termination of
employment if the express conditions to vesting pursuant to Section 1 or 6 have
not been satisfied.

        15.    Non-Transferability of Option.    The Option and any other rights
of the Optionee under this Agreement or the Plan are nontransferable except as
provided in Section 1.8 of the Plan.

        16.    Notices.    Any notice to be given under the terms of this
Agreement shall be in writing and addressed to the Corporation at its principal
office located at 401 Wilshire Boulevard, Suite 700, Santa Monica, California
90401, to the attention of the Corporate Secretary and to the Optionee at the
address given beneath the Optionee's signature hereto, or at such other address
as either party may hereafter designate in writing to the other.

        17.    Effect of Award Agreement.    This Agreement shall be binding
upon and inure to the benefit of any successor or successors of the Corporation,
except to the extent the Committee determines otherwise.

5

--------------------------------------------------------------------------------



        18.    Entire Agreement; Governing Law.    The Plan is incorporated
herein by reference. [Subject to Section 20 below,] The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee's interest except by
means of a writing signed by the Company and the Optionee. The constructive
interpretation, performance and enforcement of this Agreement and the Option
shall be governed by the internal substantive laws, but not the choice of law
rules, of the State of Maryland.

        19.    Plan.    The Option and all rights of the Optionee with respect
thereto are subject to, and the Optionee agrees to be bound by, all of the terms
and conditions of the provisions of the Plan, incorporated herein by reference,
to the extent such provisions are applicable to Awards granted to Eligible
Persons. The Optionee acknowledges receipt of a copy of the Plan, which is made
a part hereof by this reference, and agrees to be bound by the terms thereof.
Unless otherwise expressly provided in other Sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Committee do
not (and shall not be deemed to) create any rights in the Optionee unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Committee specifically so conferred by appropriate action of the Committee
under the Plan after the date hereof.

        20.    [Other Agreements.    If any provision of this Agreement is
inconsistent with any provision of the Management Continuity Agreement dated as
of [October 26, 2006] between the Corporation and Participant and as it may be
amended from time-to-time (the "MCA"), the provisions of the MCA shall control
and shall be deemed incorporated herein by reference.] [This provision and the
language in brackets in Sections 6, 12(a), 12(b) and 18 are to be included only
in agreements with Optionees subject to the MCA. ]

6

--------------------------------------------------------------------------------



THE MACERICH COMPANY,
a Maryland corporation   AGREED AND ACKNOWLEDGED:
By:
 
 
 
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Its:       (Optionee's Signature)    

--------------------------------------------------------------------------------

   
 
 
 
 
         

--------------------------------------------------------------------------------

        (City, State, Zip Code)
 
 
 
 
         

--------------------------------------------------------------------------------

        (Address)

CONSENT OF SPOUSE

        In consideration of the execution of the foregoing Employee Stock Option
Agreement by the Corporation, I, the spouse of the employee named above, join
with my spouse in executing this Agreement and agree to be bound by all of the
terms and provisions of this Agreement and of the Plan.

Date:                    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

                Signature of Spouse    

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.30

